                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
JOVAN WILLIAMS,

                          Plaintiff,
                                                    Case No. 19-cv-1659-pp
      v.

BRIAN FOSTER, et al.,

                        Defendant.
______________________________________________________________________________

        ORDER ALLOWING THE PLAINTIFF TO PROCEED WITHOUT
                    PAYMENT OF A PARTIAL FILING FEE
______________________________________________________________________________

      The plaintiff is a prisoner, and represents himself. He filed the complaint

in this case. Federal law requires that any party filing a complaint must pay a

filing fee of $350. 28 U.S.C. §1914(a). It also requires a party filing a complaint

to pay a $50 administrative fee. Judicial Conference of the United States

District Court Miscellaneous Fee Schedule Effective May 1, 2013, #14.

      The plaintiff has filed a petition asking the court for leave to proceed in

forma pauperis—he has alleged that he is unable to pay the above filing fee.

The law does not allow the court to waive the filing fee in full for a prisoner.

Rather, it says that if the court determines that the prisoner qualifies for in

forma pauperis status, (a) the $50.00 administrative fee is waived, and (b) the

court may allow the prisoner to pay the $350.00 by paying an initial partial

filing fee, followed by monthly installments, until the $350.00 has been paid in

full. The law requires the court to calculate the initial filing fee and the

installments based on 20% of either the average monthly deposits into the

prisoner’s account or the average monthly balance in the prisoner’s account for


                                          1
the six months preceding the date the complaint was filed, whichever is

greater. 28 U.S.C. §1915(b).

      In this case, the plaintiff has filed a certified copy of his prisoner trust

account statement for the six-month period immediately preceding the filing of

the complaint, as required by 28 U.S.C. §1915(a)(2). That statement shows that

for that six-month period, both the average monthly deposit in the account and

the average monthly balance in the account were zero. The plaintiff has neither

the assets nor the means to pay an initial partial filing fee.

      A prisoner will not be prohibited from bringing a civil action for the

reason that he lacks the assets and means to pay an initial partial filing fee. 28

U.S.C. §1915(b)(4). The plaintiff will be granted a waiver of payment of the

initial partial filing fee in this case. However, he is still obligated to pay the full

filing fee under the statutory formula set forth in 28 U.S.C. §1915(b)(2). See 28

U.S.C. §1915(b)(1).

      The Prison Litigation Reform Act provides that if a prisoner files more

than three actions which the court later dismisses as frivolous or malicious, or

for failure to state a complaint upon which relief can be granted, the law

prohibits the prisoner from bringing any other actions in forma pauperis

(unless the prisoner is in imminent danger of serious physical injury). 28

U.S.C. §1915(g). Thus, if the court ends up dismissing this lawsuit for any of

those reasons, that dismissal will have an impact on the plaintiff’s ability to

proceed in forma pauperis in other lawsuits. For this reason, the plaintiff may

wish to voluntarily dismiss the lawsuit, to avoid the risk of the court dismissing

the lawsuit.

      If the plaintiff does not want to pay the $350 filing fee in installments as

the court described above, or if the plaintiff wants to voluntarily dismiss the


                                           2
lawsuit to avoid having the court dismiss it later as frivolous or malicious or

failing to state a claim, the plaintiff must, on or before the date specified at

the end of this order, file a letter with the Clerk of Court, stating that the

plaintiff does not wish to prosecute the lawsuit. If the plaintiff writes such a

letter by the deadline specified at the end of the order, the court will dismiss

the case without prejudice (and that dismissal will not count against the

plaintiff in future requests to proceed in forma pauperis).

      The court will send a copy of this order to Waupun Correctional

Institution, where the plaintiff is confined.

      The court ORDERS that the plaintiff will not be required to pay an initial

partial filing fee. The court further ORDERS that if the plaintiff does not wish

to continue with this lawsuit, then on or before December 3, 2019, the

plaintiff must write a letter to the clerk of court asking to voluntarily dismiss

the case. Once the time to receive the letter has expired, the court will review

the complaint to determine whether to grant the plaintiff leave to continue in

forma pauperis. The court also will review the complaint to determine whether

the lawsuit is frivolous or malicious or fails to state a claim upon which relief

can be granted; if the court concludes that the complaint does not meet this

standard, the court will dismiss the complaint.

      Dated in Milwaukee, Wisconsin this 12th day of November, 2019.

                                          BY THE COURT:



                                          HON. PAMELA PEPPER
                                          Chief United States District Judge




                                          3
